 



EXHIBIT 10.1
PARK CENTRE OFFICE BUILDING
LEASE
          THIS AGREEMENT made the 14th day of November, 2006 between 2401 LAKE
PARK DRIVE ASSOCIATES, L.P., a Georgia limited partnership having 2401 Lake Park
Drive Holding Corp., a Georgia corporation, as its sole general partner, whose
address is 2401 Lake Park Drive, Suite 355, Smyrna, Georgia 30080 (hereinafter
referred to as “Lessor”),and EBANK MORTGAGE, LLC, a Georgia limited liability
company, whose address is 2401 Lake Park Drive, Suite 200, Smyrna, Georgia 30080
(herein referred to as “Lessee”).
W I T N E S S E T H
          For and in consideration of the payment of rent, and the keeping and
performing of the covenants and agreements hereinafter set forth to be kept and
performed by Lessor and Lessee, Lessor hereby leases to Lessee and Lessee hereby
leases from Lessor certain premises (the “Premises”) located in an office
building (the “Building”), which is known as “Park Centre”, situated in the
County of Cobb, which Premises and Building are more particularly described
hereinbelow, for the Term, at the rental, and subject to and upon all of the
terms and conditions hereinafter set forth.
          1. FUNDAMENTAL LEASE PROVISIONS AND EXHIBITS.
          1.1 Fundamental Lease Provisions.
          A. Name of Building: Park Centre.
          B. Address of Premises: 2401 Lake Park Drive, Suite 200, Smyrna,
Georgia 30080.
          C. Net Rentable Area and Location of Premises. The Net Rentable Area
of the Premises is 2,430 square feet, located on the second floor of the
Building, and being also known as Suite 200.
          The term “Net Rentable Area”, as used herein, shall refer to (i) in
the case of a single tenancy floor, all floor area measured from the inside
surface of the outer glass wall of the Building to the inside surface of the
opposite exterior glass wall, excluding only the areas (“Service Areas”) within
the exterior glass walls used for Building stairs, elevator shafts, flues,
vents, stacks, pipe shafts and vertical ducts, but including any Service Areas
which are for the specific use of the particular tenant such as special stairs
or elevators, and (ii) in the case of a partial floor, all floor areas within
the inside surface of the outer glass wall enclosing the portion of the Premises
on such floor and measured to the mid-point of the walls separating areas leased
by or held for lease to other tenants or from areas devoted to corridors,
elevator foyers, rest rooms, mechanical rooms, janitor closets, vending areas
and other similar facilities for the use of all tenants on a particular floor
(herein sometimes called “Common Areas”), but including a proportionate part of
the Common Areas located on such floor based upon the ratio which the Lessee’s
Net Rentable Area on such floor (determined by excluding such Common Areas)
bears to the aggregate Net Rentable Area on such floor (determined by excluding
such Common Areas). No deductions from Net Rentable Area are made for columns or
projections necessary to the Building. The Net Rentable Area in the Premises as
set forth above has been calculated on the basis of the foregoing definition

 



--------------------------------------------------------------------------------



 



from dimensions shown on the plans for the building and shall be binding,
whether the actual area should be more or less as a result of minor variations
resulting from actual construction and completion of the Premises for occupancy
so long as such work is done in accordance with the terms and provisions hereof.
          D. Lease Term: Commencement Date — December 1, 2006, or such earlier
date as provided herein.
               Expiration Date — November 30, 2009.
          E. Base Annual Rental: $38,272.56 (the “Base Annual Rental”).
          F. Base Monthly Rental: $3,189.38 (the “Base Monthly Rental”).
          1.2 Exhibits. The Exhibits listed in this Section 1.2 and attached to
this Lease are hereby incorporated in this Lease by reference, and are to be
construed as part of this Lease. Lessor and Lessee each agree to perform all of
their respective obligations stated therein.
          Exhibit “A” — Building Floor Plan.
          Exhibit “B” — Location of Lessee’s Premises Within Building.
          Exhibit “C” — Rental Adjustments – Not Applicable.
          Exhibit “D” — Acceptance Agreement – Not Applicable (existing tenant).
          Exhibit “E” — Not Applicable.
          Exhibit “F” — Ninety (90) day right to terminate.
2. PREMISES AND TERM. Lessor does hereby rent and lease to the Lessee the
Premises located within the Building as shown on the Location of Lessee’s
Premises Within Building attached hereto as Exhibit “B”, as depicted on the
Floor Plan attached hereto as Exhibit “A”, for a Term commencing on the lst day
of December, 2006, and ending on the 30th day of November, 2009 (the “Term”). No
easement for light or air is included in the Premises, and Lessee is not given
any rights as to the number, size or location of windows in the Premises. Lessor
agrees to warrant and defend Lessee in the quiet enjoyment of the Premises
during the Term of this Lease so long as Lessee complies with the provisions
hereof.
          3. RENTAL TIME IS OF THE ESSENCE OF THIS SECTION 3.
          3.1 Rental.

2



--------------------------------------------------------------------------------



 



          A. Base Annual Rental and Base Monthly Rental. Lessee shall pay to
Lessor at the Building management office or such other location designated by
Lessor from time to time, promptly on or before the first day of each month in
advance, without demand, setoff or abatement, during the entire Term of this
Lease, the Base Monthly Rental, which for a lease year is equivalent to the Base
Annual Rental; which Base Monthly Rental and Base Annual Rental include Lessee’s
share of “Common Area” rental as determined by a thirteen and eight tenths
percent (13.8%) common area factor; (the Base Monthly Rental, and all other sums
due and payable hereunder, including, but not limited to, Rental Adjustment
under Paragraph 3.2 below, are hereinafter referred to as “Monthly Rental”);
provided, however, that the Base Monthly Rental and resulting Base Annual Rental
shall be adjusted in accordance with the provisions of Paragraph 3.2 below.
          If this Lease is executed before the Premises herein become ready for
occupancy and Lessor cannot acquire and/or deliver possession of the Premises by
the time the Term of this Lease is fixed herein to begin, then (i) Lessee shall
waive any claim for damages due to such delay, (ii) Lessor shall waive the
payment of any Monthly Rental until Lessor delivers possession to Lessee, and
(iii) Lessor and Lessee shall enter into an agreement extending the beginning of
the Lease Term until the date Lessor delivers possession and extending the end
of the Lease Term by a like period of time, to be prepared by Lessor.
          B. Late Charge. Lessee agrees that Lessor shall require and Lessee
shall pay a late or delinquent charge of ten percent (10%) of the total Monthly
Rental due if and when the full amount of the Monthly Rental, as adjusted, has
not been received by the tenth (10th) day of the month at the Building
management office of Lessor, or at such other place as Lessor has designated in
writing; provided, however, Lessor shall have no obligation to accept any
payment of Monthly Rental after the first day of any month during the Term
hereof.
          3.2 Rental Adjustments. Lessee shall pay to Lessor, as additional
Monthly Rental, the rental adjustments more particularly described in Exhibit
“C” attached hereto. Lessee’s obligation to pay the Monthly Rental and Late
Charge, if applicable, to Lessor, and Lessee’s obligation to pay the rental
adjustments referred to in this Paragraph 3.2 and Exhibit “C” attached hereto,
shall survive the expiration or early termination of this Lease.
          4. SECURITY DEPOSIT. THIS PARAGRAPH HAS BEEN INTENTIALLY DELETED. No
security deposit is required.
          5. SERVICES. As long as Lessee is not in default under any of the
provisions of this Lease, Lessor agrees to furnish to or provide for the
Premises the services described below, without charge except as provided for
herein.

3



--------------------------------------------------------------------------------



 



          5.1 Services. From 8:00 a.m. to 6:00 p.m. on weekdays and 8:00 a.m. to
1:00 p.m. on Saturday (“Building Standard Hours”) excluding legal holidays),
Lessor shall furnish the Premises with electricity for lighting and operation of
low power usage office machines, water, heat and air conditioning and elevator
service. During all other hours, Lessor shall furnish such service except for
heat and air conditioning. Lessor shall also provide fluorescent light
replacement service for Lessor furnished light fixtures, toilet room supplies,
window washing at reasonable intervals, and customary building janitorial
service. No janitorial service shall be provided Saturdays, Sundays, or legal
holidays. Lessee agrees to notify Lessor prior to its use of electrical business
or other office machines which are not low power usage machines, and to pay to
Lessor the amount of additional charge as determined by Lessor therefor.
          5.2 Interruption or Discontinuance of Services. Lessor shall not be
liable for any loss, injury or damage to property or person, including, without
limitation, consequential, derivative, incidental or special damages, caused by
or resulting from any variation, interruption, or failure of such services due
to any cause whatsoever or from failure to make any repairs or perform any
maintenance. No temporary interruption or failure of such services incident to
making of repairs, alterations, or improvements, or due to accident, strike, or
conditions or events beyond Lessor’s reasonable control shall be deemed an
actual or constructive eviction of Lessee or relieve Lessee from any of Lessee’s
obligations hereunder, including, without limitation, the prompt and punctual
payment of Monthly Rental.
          6. USE OF PREMISES. Lessee covenants and agrees to use and occupy the
Premises as general business offices and for no other purposes. Further, Lessee
agrees as follows: to use the Premises in a careful, safe and proper manner,
ordinary wear and tear excepted; to pay to Lessor on demand for any damage to
the Premises caused by misuse or abuse of such Premises by Lessee, its agents or
employees, or any other person entering upon the Premises under express or
implied invitation of Lessee; not to place or permit to be placed in the
Premises any excessively heavy objects, including, without limitation, safes or
computers, without the prior written consent of Lessor as to the weight per
square foot and position of such heavy articles; and, not to use or permit the
Premises to be used for any purposes prohibited by the laws, codes, rules and
regulations of the United States, the State of Georgia, or any applicable
political subdivision thereof. Lessee shall not commit waste, or suffer or
permit waste to be committed, or permit any nuisance on or in the Premises.
          7. CONDITION OF PREMISES — ACCEPTANCE BY LESSEE. Lessee accepts the
Premises, including the Building, improvements and personalty thereon, “AS IS”,
in their present condition on the date of the commencement of the term of this
Lease, and as suited for the use intended by Lessee, except for items of “tenant
finish” and such other items as are set forth in a Work Letter which shall be
attached hereto as Exhibit “E”. Lessor and Lessee acknowledge

4



--------------------------------------------------------------------------------



 



that the Work Letter will be prepared and attached subsequent to the date of
execution hereof, but on or before the commencement date of the term hereof.
Lessor, or Lessor’s agents, have made no representation or warranty as to the
condition of said Premises or as to the use or occupancy which may be made
thereof.
          8. MAINTENANCE, REPAIRS AND ALTERATIONS. Lessor may enter the Premises
at reasonable hours: to maintain and clean the Premises; to exhibit same to
prospective purchasers or tenants; to inspect the Premises to see that Lessee is
complying with all its obligations hereunder; and to make repairs required by
Lessor under the terms hereof or repairs to any adjoining space.
          8.1 Repairs by Lessee. Lessee shall be liable for and shall hold
Lessor harmless in respect of damage or injury to the Premises, or the person or
property of the Lessee, or the person or property of Lessor’s other tenants, or
anyone else, if arising out of the negligence or willful misconduct of Lessee,
its agents, servants, employees, licensees or invitees. Lessee shall report in
writing to Lessor any defective condition known to him which Lessor is required
to repair and failure to so report shall make Lessee responsible for damages
resulting from such defective conditions. Such report shall be made within three
(3) weekdays. All personal property kept upon the Premises shall be at the risk
of Lessee only, and Lessor shall not be liable for any damages thereto or theft
thereof. Lessee shall keep the Premises in a sound, safe, and fit condition.
Lessee will make no alteration in, or addition to, the Premises without
obtaining Lessor’s prior written consent. All additions, fixtures and
improvements, whether temporary or permanent in character (except only the
movable office furniture of Lessee, made in or upon the Premises, either by
Lessee or Lessor, shall be Lessor’s property, and shall remain upon the Premises
at the termination of said Term by lapse of time or otherwise, without
compensation to Lessee. If requested by Lessor, Lessee shall, at or before the
expiration of the Term, or any extension or renewal thereof, remove any
additional fixtures or improvements made by or for it, and restore the Premises
to its original condition.
          8.2 Repairs by Lessor. In the event Lessor, during the Term of this
Lease, shall be required by the order or decree of any court or any other
governmental authority, to repair, alter, remove, reconstruct or improve any
part of the Premises, then such repairing, alterations, removal, reconstruction
or improvements may be made by and at the expense of Lessor, and shall not in
any way affect the obligations or covenants of Lessee herein contained, and
Lessee hereby waives all claims for damages or abatement or setoff of rent
because of such repairing, alteration, removal, reconstruction or improvement;
provided, however, Lessee shall pay for the cost of such repairs if same are
required because of any special use of the Premises by Lessee. Lessor shall not
be responsible for any latent defect or changes in condition in the Building,
improvements and personalty, and the Monthly Rental hereunder shall in no case
be withheld or diminished by any abatement or setoff of rent, or otherwise, on
account of any defect therein, nor any change of condition thereof, nor for any
damage

5



--------------------------------------------------------------------------------



 



occurring thereto. Lessor shall not be required to make any repairs or
improvements to the Premises, except structural repairs necessary for safety and
tenability.
          9. MECHANICS’ LIENS. Lessee shall keep the Premises free and clear of
all mechanics’ liens and other liens on account of work done, materials ordered
or obligations incurred by or on behalf of Lessee or persons claiming under it.
Lessee hereby agrees to indemnify, defend and save Lessor harmless of and from
all liability, loss, damage, costs or expenses, including reasonable attorneys’
fees, incurred on account of any claims of any nature whatsoever, including any
such claims on liens. Should any such liens be filed or recorded against the
Premises or any action affecting the title thereto be commenced, Lessee shall
cause such liens to be removed of record or bonded within five (5) days after
notice from Lessor. If Lessee shall be in default in removing or bonding any
such lien, Lessor may (but without being required to do so) pay such lien or
claim. The entire amount so paid, together with Lessor’s costs and expenses,
including reasonable attorneys’ fees incurred in connection therewith, shall be
immediately due from Lessee to Lessor as additional rent hereunder.
          10. INSURANCE. Lessee agrees that it shall, at all times during the
Term hereof, carry and maintain, for the mutual benefit of Lessor and Lessee,
what is commonly known as fire and extended coverage insurance naming Lessor as
an additional insured, and containing a waiver of rights of subrogation against
Lessor, insuring Lessee’s improvements in the Premises and its interest in
office furniture, equipment, supplies and all other personal property, and
Lessee hereby waives any right of action against Lessor for loss or damage to
its improvements, fixtures and personal property in the Premises. Insurance
required hereunder shall be in companies rated A:XIII or higher in “Best’s Key
Rating Guide”, shall be non-cancelable without thirty (30) days notice to
Lessor, shall be in amounts approved by Lessor, and shall not be subject to
reduction of coverage. Lessee shall deliver to Lessor certificates of such
insurance. The limit of such insurance shall in no way limit the liability of
Lessee.
          If Lessee should engage in any use upon the Premises that causes the
premium charged Lessor for its fire and extended coverage insurance or any other
insurance to increase above the premium amount that is considered a normal or
average premium amount in the Atlanta metropolitan area for a premium of this
type, then Lessee agrees, upon demand, to pay the cost of any such increase.
          11. SUBLETTING, ASSIGNMENT AND TRANSFER OF OWNERSHIP.
          11.1 Subletting and Assignment. Lessee shall not, without the prior
written consent of Lessor, which consent may be given or withheld in Lessor’s
sole discretion, assign this Lease or any interest thereunder, or sublet the
Premises or any part thereof, or permit the use of the Premises by any party
other than

6



--------------------------------------------------------------------------------



 



Lessee, or otherwise mortgage, hypothecate or encumber its interest under this
Lease or in the Premises. Consent by Lessor to any one assignment or subletting
shall not be construed to relieve Lessee from obtaining the prior written
consent of Lessor to any further assignment or subletting nor shall it waive
Lessor’s right to refuse to consent to any other such request. Such assignment
or subletting, or the consent of Lessor thereto, shall not relieve Lessee of its
primary obligations to Lessor hereunder. It is agreed that if Lessee requests
Lessor’s consent to an assignment or subletting of all or any portion of the
Premises, it shall submit to Lessor in writing the name of the proposed assignee
or sublessee, the terms and conditions of the assignment or subletting, and the
nature, character and references of the business of the proposed assignee or
sublessee, along with such other information regarding the proposed assignee or
sublessee as Lessor shall request.
          In addition to the Monthly Rental otherwise due and payable hereunder,
it is hereby agreed that during the Term hereof and any approved sublease
hereof, Lessee shall pay to Lessor as additional Monthly Rental, one hundred
percent (100%) of the amount by which the rental received by Lessee from its
subtenant exceeds the Monthly Rental hereunder.
          11.2 Transfer of Ownership. If Lessee is a corporation or partnership,
and if at any time during the Term of this Lease the person or persons who, on
the Commencement Date of the Term, own or owns a majority of such corporation’s
voting shares or the general partner’s interest in such partnership, as the case
may be, cease or ceases to own a majority of such shares (whether such sale
occurs at one time or at intervals so that, in the aggregate, such a transfer
shall have occurred), or general partner’s interest, as the case may be (except
as the result of transfer by inheritance), then an “assignment” shall be deemed
to have occurred for purposes of this Paragraph 11. Lessee shall notify Lessor
in writing not less than thirty (30) days prior to such “assignment”, and the
rest of the above provisions regarding Lessor’s rights, and consent to such
“assignment”, shall apply to such “assignment”. For the purposes of this
Paragraph 11, stock ownership shall be determined in accordance with the
principles set forth in Section 544 of the Internal Revenue Code of 1954, as
amended, and the term “voting stock” shall mean shares of stock regularly
entitled to vote for the election of directors of the corporation.
          12. DESTRUCTION OR DAMAGE. In case the Premises are so injured or
damaged by fire or other causes as to be untenable, Lessor shall have right, at
its sole option, to either terminate this Lease or within one hundred twenty
(120) days, repair and restore the Premises to tenantable condition, and the
Monthly Rental shall abate pro rata for the portion of the Premises rendered
untenable during the period the Premises or such portion thereof are untenable.
In no event shall the Monthly Rental abate if the damage or destruction, whether
total or partial, is the result of the negligence or willful misconduct of
Lessee, its agents, officers, employees or invitees. Should the Premises not

7



--------------------------------------------------------------------------------



 



be restored within one hundred twenty (120) days from the date of the fire or
other cause rendering them untenable, or should they be so damaged that Lessor
notifies Lessee that they are not restorable within one hundred twenty
(120) days, then either party hereto may terminate this Lease by giving the
other party written notice of its intentions to do so. If the Building shall be
destroyed or damaged by an uninsured casualty to the extent that more than 20%
thereof is rendered untenable, Lessee may, at its option, terminate this Lease
by notice to Lessor within 60 days after such destruction or damage. Such notice
shall be effective 30 days after receipt thereof by Lessor. Lessor’s obligation
to repair or restore the Premises is subject to the rights of the holder of any
mortgage, deed to secure debt, deed of trust, or other security instrument
encumbering the Building or any portion thereof.
          13. CONDEMNATION.
          13.1 Taking of Substantially All of the Premises. If during the Lease
Term or any extension thereof all or substantially all of the Premises shall be
taken as a result of the exercise of the power of eminent domain, or sold by
Lessor under the threat of the exercise of said power, this Lease shall
terminate as of the date of vesting of title of the Premises pursuant to such
proceeding. A taking of “substantially all of the Premises” shall be deemed to
have occurred if a taking under any such proceeding shall involve (i) such an
area of the Premises such that Lessee cannot, in the remainder of the Premises,
reasonably operate the business which was conducted by Lessee on the Premises
immediately prior to such taking, or (ii) such portions of the Building as may
be required for the reasonable use of the Premises.
          13.2 Taking of Less Than Substantially All of the Premises. If during
the Lease Term or any extension thereof, less than substantially all the
Premises shall be taken in any such proceeding, this Lease shall not terminate.
Subsequent to such taking, the Monthly Rent due and payable by Lessee shall be
reduced in such just proportion as the nature, value and extent of the part so
taken bears to the whole of the Premises, and Lessor shall, as necessary,
proceed to repair, restore and place in proper condition for use and occupancy
the part of the improvements on the premises not so taken. Lessor’s obligation
to repair or restore the Premises is subject to the rights of the holder of any
prior mortgage, deed to secure debt, deed of trust, or other security instrument
encumbering the Building or any portion thereof.
          13.3 Distribution of Condemnation Awards. Any award granted for either
partial or total taking shall be the sole property of Lessor, and Lessee shall
have no claim therein, except as follows: Lessee shall be entitled to claim and
recover from the condemning authority compensation for any loss to Lessee by
reason of its trade fixtures and personal property and such damages, if any, as
may be payable by the condemning authority for relocation expense or other
damage to Lessee’s business, provided that such compensation and damages may be
claimed only if they are awarded

8



--------------------------------------------------------------------------------



 



separately and not out of or as a part of the damages recoverable by Lessor.
          14. DEFAULT; REMEDIES. In the event, (a) all or any portion of the
adjusted Monthly Rental is not paid at the time and place when and where due;
(b) the Premises shall be deserted or vacated by Lessee; (c) Lessee shall fail
to comply with any term, provision, condition, or covenant of this Lease, other
than the payment of rent, or any of the Rules and Regulations now or hereafter
established for the Building, and shall not cure such failure within ten days
after notice to Lessee of such failure to comply; (d) a receiver is appointed
for a substantial part of the assets of Lessee; (e) the leasehold interest of
Lessee herein is levied on under execution — in any such events, Lessor shall
have the option to do any of the following in addition to and not in limitation
of any other remedy permitted by law or by this Lease:
          (1) Terminate this Lease, in which event Lessee shall immediately
surrender the Premises to Lessor. If Lessee shall fail to surrender the
Premises, Lessor may, without further notice and without prejudice to any other
remedy Lessor may have for possession or arrearages in rent or damages for
breach of contract, enter upon the Premises and take possession thereof. In the
event of such termination, Lessor may, at its option, declare the entire amount
of the Monthly Rental which would become due and payable during the remainder of
the Lease Term had this Lease not been terminated to be due and payable
immediately, in which event, Lessee agrees to pay the same at once, together
with all rents theretofore due, at the office of Lessor; provided, however, that
such payments shall not constitute a penalty or forfeiture or liquidated
damages, but shall merely constitute payment in advance of the Monthly Rental
for the remainder of the said Term. Upon making such payment, Lessee shall
receive from Lessor all rents as and when actually received by Lessor from other
tenants for the Premises during the period which would have constituted the
Lease Term if the Lease had not been terminated; provided, however, that the
monies to which Lessee shall so become entitled shall in no event exceed the
entire amount payable, and actually paid, by Lessee to Lessor under the
preceding sentence of this subparagraph, less Lessor’s actual costs and
expenses, including reasonable attorney’s fees and court costs incurred as a
result of such termination.
          (2) Enter the Premises as the agent of Lessee, by force if necessary,
without being liable to prosecution or any claim for damages therefor, and relet
the Premises and receive the rent therefor, and Lessee shall pay the Lessor any
deficiency that may arise by reason of such reletting on demand at any time and
from time to time at the office of Lessor.
          Pursuit of any of the foregoing remedies shall not preclude pursuit of
any of the other remedies herein provided or

9



--------------------------------------------------------------------------------



 




any other remedies provided by law or equity under the laws of the State of
Georgia.
          15. GENERAL PROVISIONS.
          15.1 Attorneys’ Fees and Homestead. Lessee agrees to pay all
attorneys’ fees and expenses Lessor incurs in enforcing any of the obligations
of Lessee under this Lease or in any litigation or negotiations in which Lessor
shall, without default, become involved through or on account of this Lease.
Lessee hereby waives and renounces for itself any and all homestead or exemption
rights which it may have under or by virtue of the Constitution and Laws of the
United States and the State of Georgia, and any other state as against any debt
Lessee may owe Lessor under this Lease, and Lessee hereby transfers, conveys and
assigns to Lessor all homestead or exemption rights which may be allowed or set
apart to Lessee including such as may be set apart in any bankruptcy
proceedings, to pay any debt Lessee may owe Lessor hereunder.
          15.2 Surrender; Holding Over. At termination of this Lease, Lessee
shall surrender the Premises and keys thereof to Lessor in same condition as at
commencement of Term, broom clean, normal wear and tear only excepted, and shall
promptly remove from the Premises all signs, trash, debris and property of
Lessee. If upon any termination of this Lease herein, Lessee shall be liable in
any amount to Lessor, Lessor shall have a lien upon the personal property and
effects of Lessee at the Premises and Lessor may, at its option without notice,
sell at public or private sale all or part of said property and effects for such
price as Lessor may deem best and apply the proceeds of such sale upon any
amount due under this Lease from Lessee to Lessor, including the expenses of
removal and sale.
          If Lessee remains in possession of the Premises after expiration of
the Lease Term, with Lessor’s knowledge and without any distinct agreement of
the parties, Lessee shall be a tenant from month to month and such tenancy shall
be subject to all the provisions hereof, except that the Monthly Rental shall be
as negotiated for such holdover period, but not less than the Monthly Rental
payable during the last month prior to the expiration of the Lease Term or any
renewal or extension thereof, and there shall be no renewal of this Lease by
operation of law. In the absence of any written agreement to the contrary, if
Lessee should remain in occupancy of the Demised Premises after the expiration
of the Lease Term, it shall so remain as a tenant from month-to-month and all
provisions of this Lease applicable to such tenancy shall remain if full force
and effect, except that the monthly rental shall be equal to the rental payable
for the last month of the term of the Lease plus one hundred per cent (100%) of
such amount. The inclusion of the proceeding sentence shall not be construed as
Lessor’s permission for Lessee to hold over.
          15.3 Taxes. Lessee shall pay, before delinquency, any and all taxes,
assessments, license taxes and other charges levied, assessed or imposed and
which become payable during the Lease Term

10



--------------------------------------------------------------------------------



 



upon Lessee’s operations at, occupancy of or conduct of business at the Premises
or upon equipment, furniture, appliances, trade fixtures and other personal
property of any kind installed or located at the Premises. If requested by
Lessor, Lessee shall promptly provide Lessor with copies of its tax bills,
receipts, or other evidence of such payments.
          15.4 Lessor’s Liability; Indemnification of Lessor by Lessee. Lessor
shall not be liable in any manner for any loss, injury or damage incurred by
Lessee from acts of theft, burglary or vandalism committed by either identified
or unidentified parties, where the acts are committed against Lessee, or the
agents, employees, or guests of Lessee or against the Premises. Without limiting
the foregoing, Lessor assumes no liability nor obligation for the acts or
omissions of the night watch. Lessor shall not be liable for any injury or
damage caused by, or growing out of, any defect in the Building or the Premises,
or its equipment, drains, plumbing, wiring, electric equipment or appurtenances,
in the Premises, or caused by or growing out of electricity, fire, rain, wind,
leaking of gas, water, sewer or steam pipes, seepage, or other cause, nor shall
Lessor be liable for any damage caused to Lessee due to the Building or any part
of appurtenances thereof being improperly constructed or being or becoming out
of repair, but Lessee, by moving into the Premises and taking possession
thereof, shall accept, and shall be held to have accepted, the Premises “as is”
as suitable for the purpose for which the same are leased, and shall be held to
have accepted said Building and each and every appurtenance thereof “as is”, and
Lessee by said act waives any claims arising from any and all defects therein.
Lessee hereby acknowledges that Lessor shall have no personal liability for the
performance of any covenant or other obligation hereunder, and Lessee shall look
solely to Lessor’s interest in the Premises for the entire enforcement of any
judicial process against Lessor.
          Lessee agrees to indemnify and hold Lessor harmless and Lessor agrees
to indemnify and hold Lessee harmless from any injury, expense, damages or
claims, whether due to damage to the Premises, claims for injuries to the person
or property of any other tenant of the Building or of any other person in or
about the Building for any purpose whatsoever, or administrative or criminal
action by a governmental authority, where such injury, expense, damages or
claims arise out of (1) the negligence or willful misconduct of Lessee, its
agents, servants, licensees or invitees, or (2) the violation, by any of the
persons above named, of any provision of this Lease or of any laws or ordinances
or governmental regulations of any kind, or any of the Rules or Regulations, or
(3) the use or occupancy of the Premises. The prevailing party further agrees to
reimburse the other party for any costs or expenses, including reasonable
attorney’s fees, which may be incurred in investigating, handling or litigating
any such claim.
          15.5 Transfer of Lessor’s Interest in Premises. In the event of any
sale or exchange of the Premises by Lessor and assignment by Lessor of this
Lease, Lessor shall be and is hereby

11



--------------------------------------------------------------------------------



 



entirely freed and relieved of all liability under any and all of its covenants
and obligations contained in or derived from this Lease occurring after the
consummation of such sale or exchange and assignment.
          15.6 Waivers by Lessor; Payments by Lessee. One or more waivers of any
covenant or condition by Lessor shall not be construed as a waiver of a
subsequent breach of the same or any other covenant or condition and the consent
or approval by Lessor to or of any act by Lessee requiring Lessor’s consent or
approval shall not be deemed to waive or render unnecessary Lessor’s consent or
approval to or of any subsequent similar act by Lessee. The subsequent
acceptance of Monthly Rental hereunder by Lessor shall not constitute a waiver
of any preceding breach by Lessee of any term, covenant or condition of this
Lease, other than the failure of Lessee to pay the particular Monthly Rental so
accepted, regardless of Lessor’s knowledge of such preceding breach at the time
of acceptance of such Monthly Rental. No waiver shall be effective unless it is
in writing and signed by Lessor.
          No payment by Lessee or receipt by Lessor of a lesser amount than the
Monthly Rental set forth herein shall be deemed to be other than on account of
the earliest rent due and payable hereunder, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as rent
by deemed an accord and satisfaction, and Lessor may accept any such check as
payment without prejudice to Lessor’s right to recover the balance of such rent
or pursue any other remedy provided in the Lease.
          15.7 Subordination and Attornment. Lessee agrees that this Lease is
now and, absent an election pursuant to the subsequent paragraph, forever shall
be subordinate to any mortgage, deed to secure debt, ground lease, deed of trust
or any other hypothecation for security now or hereafter placed by Lessor upon
the real property of which the Premises are a part, and to any and all advances
made or to be made thereunder, and to the interest thereon and all renewals,
replacements, modifications and extensions thereof.
          If any holder of any such mortgage, deed to secure debt, ground lease,
deed of trust or any other hypothecation for security elects, by written notice
to Lessee, to have this Lease superior to its interest, then this Lease shall be
deemed superior to such interest, whether this Lease is dated or recorded prior
or subsequent to the date thereof. Lessee agrees to execute promptly any
documents which may be necessary to evidence or effectuate such subordination or
to make this Lease prior to any such instrument. Failing to do so within ten
(10) days after written demand, Lessee does hereby make, constitute and
irrevocably appoint Lessor as Lessee’s attorney-in-fact in Lessee’s name, place
and stead, to do so. Lessee hereby attorns to all successor owners of the
Premises, whether or not such ownership is acquired as a result of a sale,
through foreclosure or otherwise.

12



--------------------------------------------------------------------------------



 



          Lessee hereby agrees to execute, within five (5) days of receipt by
Lessee, such instruments as Lessor may request to evidence such subordination
and to assure the holder of such mortgage, deed to secure debt, ground lease,
deed of trust or other hypothecation (the “Lender”) that upon transfer of title
to the real property of which the Premises are a part to Lender, its successors
or assigns, or any other purchaser of such real property pursuant to an exercise
by Lender of its remedies against Lessor that Lessee will recognize such Lender
or purchaser as the “Lessor” under this Lease and that Lessee will not assert
against such Lender or purchaser any default by Lessor under this Lease prior to
the transfer of title to such real property.
          15.8 Estoppel Certificate. Lessee hereby agrees to execute and deliver
to Lessor within five (5) days of receipt by Lessee, from time-to-time, a
certificate certifying (i) that a true and correct copy of this Lease, and all
amendments hereto, is attached to said certificate; (ii) the commencement date
and termination date of the Lease Term; (iii) the amount of Monthly Rental; (iv)
the amount of the security deposit held by Lessor; (v) that Lessee is not in
default under this Lease, or if Lessee is in default, that Lessee is in default
and specifying the nature of such default; and (vi) that to the best of Lessee’s
knowledge, Lessor is not in default under this Lease, or if Lessor is in
default, that Lessor is in default and specifying the nature of such default.
          15.9 Alternative Space. If the Premises shall contain less than 4,000
square feet of space, Lessor shall have the option and right to amend this Lease
and relocate Lessee to other office space of the approximate size of the
Premises within the Building; it being specifically understood and agreed to by
Lessee that if its Premises are located in whole or in part at any “connecting
floor” location within the Building, Lessor shall have such right, in whole or
in part, to relocate Lessee regardless of the size of its Premises. If Lessor
exercises this right to relocate Lessee, any and all reasonable costs incident
to said relocation shall be the responsibility of Lessor and shall be determined
prior to such relocation. The Monthly Rental shall be increased or decreased pro
rata based upon the difference in size between the Premises and such new office
space.
          15.10 Parking. Lessor shall provide parking facilities adjacent to the
Building in quantities which are in accordance with applicable zoning
regulations. Except for spaces located for visitors, delivery or handicapped
parties, there shall be no assigned or reserved parking spaces for Lessee’s use.
          15.11 Signs. Lessee shall not have the right to erect or install any
lobby, roof-top or window signs or identification. Lessee shall not have the
right to install any wall or door signs on the Premises without obtaining the
prior written consent of Lessor thereto.

13



--------------------------------------------------------------------------------



 



          15.12 Rules and Regulations. Lessor has the right to establish, and
Lessee hereby agrees to abide by, such reasonable rules and regulations as
Lessor deems necessary or desirable, or both, in connection with the Premises,
the Building or the Park Centre office building complex.
          15.13 Notices. All notices, statements, demands, requests, consents,
approvals, authorizations, offers, agreements, appointments or designations
hereunder by either party to the other shall be in writing and shall be
sufficiently given and served upon the other party either by (a) hand delivery,
(b) registered or certified mail with proof of receipt or (c) overnight delivery
by a nationally recognized courier service and proof of delivery. If sent by
registered or certified mail, return receipt requested, postage pre-paid or
overnight delivery and addressed as follows:

         
 
  (i) If to Lessor:   2401 Lake Park Drive Associates, L.P.
 
      2401 Lake Park Drive, Suite 355
 
      Smyrna, Georgia 30080
 
      Attn: Edward L. Terry
 
      Phone: 770-319-0448
 
       
 
  (ii) If to Lessee:   ebank Mortgage, LLC
 
      2410 Paces Ferry Road, STE 190
 
      Atlanta, Georgia 30339
 
      Attn: Wayne W. Byers
 
      Phone: 770-805-6873
 
      Fax: 770-863-9228

          Either party may, by like notice, at any time and from time to time,
designate a different address to which notices shall be sent. Such notices, if
mailed, shall be deemed sufficiently served or given, for all purposes
hereunder, at the time they shall be mailed by United States mail. With respect
to day-to-day communications not constituting formal notices required to be
given under this Lease, Lessee may communicate directly with Lessor at the
Building management office.
          Lessee hereby appoints, as his agent to receive the service of all
dispossessory or distraint proceedings and notices thereunder, and all notices
required under this Lease, the person in charge of the Premises at the time, or
occupying the Premises; and if no person is in charge or occupying same, then
such service or notice may be made by attaching the same on the main entrance to
the Premises.
          15.14 Parties. “Lessor” as used in this Lease shall include first
party, its assigns and successors in title to the Premises; “Lessee” shall
include Lessee’s heirs, representatives, and successors in title, and shall
include all Lessee’s assigns and sublessees, if this Lease shall be validly
assigned or sublet.

14



--------------------------------------------------------------------------------



 



“Lessor” and “Lessee” include male and female, singular and plural, corporation,
partnership or individual, as may fit the particular parties.
          15.15 Relationship of Parties. Nothing contained herein shall be
deemed or construed by the parties hereto, nor by any third party, as creating
the relationship of principal and agent or of partnership or of joint venture
between the parties hereto, it being understood and agreed that neither the
method of computation of Monthly Rental nor any other provision contained
herein, nor any acts of the parties hereto, shall be deemed to create any
relationship between the parties hereto other than the relationship of landlord
and tenant.
          15.16 Time of Essence. TIME IS OF THE ESSENCE OF THIS LEASE.
          15.17 Severability. If any clause or provision of this Lease is
illegal, invalid or unenforceable under present or future law effective during
the Lease Term, then and in that event, it is the intention of the parties
hereto that the remainder of this Lease shall not be affected thereby, and it is
also the intention of the parties to this Lease that in lieu of each clause or
provision of this Lease that is illegal, invalid or unenforceable, there by
added as part of this Lease, such an alternative clause or provision as may be
possible and be legal, valid and enforceable.
          15.18 Captions. The marginal headings or titles to the Paragraphs of
this Lease are not a part of the Lease, but are inserted for convenience only
and shall have no effect upon the construction or interpretation of any part of
this Lease.
          15.19 Entire Agreement. This Lease contains the entire agreement of
the parties and no representation or agreements, oral or otherwise, between the
parties not embodied herein shall be of any force or effect. No modification,
amendment or alteration of this Lease shall be effective unless same shall be in
writing and signed by Lessor and Lessee.
          15.20 Short Form of Lease. The parties hereto agree that this Lease
shall not be recorded. If negotiated by either party, the parties shall execute
and record a short form of this Lease, to be prepared by Lessor.
          15.21 No Estate in Land. This Lease shall create the relationship of
landlord and tenant between Lessor and Lessee; no

15



--------------------------------------------------------------------------------



 



estate shall pass out of Lessor, Lessee has only a usufruct, not subject to levy
or sale.
          15.22 Broker. Lessor and Lessee represent and warrant to each other
that they have made no dealing with any real estate broker or agent in
connection with the procurement or negotiation of this Lease except _N/A_; and
that they know of no other real estate brokers or agents who are entitled to or
charging a commission in connection with this Lease. Therefore, Lessor and
Lessee agree to defend, indemnify and hold each other harmless from and against
any and all loss, damage, cost and expense, including, but not limited to,
reasonable attorney’s fees and court costs that may be suffered or incurred by
either of them because of any claim for any fee, commission or similar
compensation, with respect to this transaction, made by any other broker, agent
or finder which is based upon an alleged agreement or dealings with the
indemnifying party, whether or not such claim is meritorious.
          IN WITNESS WHEREOF, the parties have hereunder set their hands and
seals this 14th day of November, 2006.

             
 
                LESSOR:    
 
                2401 LAKE PARK DRIVE ASSOCIATES, L.P.,
a Georgia limited partnership having
2401 Lake Park Drive Holding Corp.,
a Georgia corporation, as its sole
general partner    
 
           
 
  BY:   /s/ Edward L. Terry    
 
           
 
      Edward L. Terry, President    
 
                LESSEE:    
 
                EBANK MORTGAGE, LLC, a Georgia
limited liability company    
 
           
 
  BY:   /s/ Wayne W. Byers    
 
           
 
           Wayne W. Byers, Manager    

16



--------------------------------------------------------------------------------



 



EXHIBIT “F”
Lessee shall have the option of terminating this Lease by providing Lessor with
a minimum of ninety (90) days prior written notice. Upon receipt of said notice
by Lessor, the Lease will terminate on the last day of the month following the
aforesaid 90-day period.

17